Exhibit 10.4.3






LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENTS
This Limited Waiver with respect to Amended and Restated Master Repurchase
Agreements, dated as of July 7, 2017 (this “Limited Waiver”) among CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE
AG, a company incorporated under the laws of Switzerland, acting through its
CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE SECURITIZATION LTD (“Alpine” and,
together with CS Cayman, the “Buyers” and with the Administrative Agent, “Buyer
Parties”), DITECH FINANCIAL LLC (“Ditech”), REVERSE MORTGAGE SOLUTIONS, INC.
(“RMS”), RMS REO CS, LLC (“RMS REO” and, collectively with RMS and Ditech, the
“Seller Parties”) and WALTER INVESTMENT MANAGEMENT CORP. (the “Guarantor”).
RECITALS
WHEREAS, (i) the Buyer Parties and Ditech are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Ditech Repurchase Agreement”), (b) Amended and Restated Pricing
Side Letter, dated as of November 18, 2016 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Ditech Pricing Side
Letter”) and (ii) the Guarantor is party to that certain Amended and Restated
Guaranty (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Ditech Guaranty” and, collectively with the Ditech Repurchase
Agreement, the Ditech Pricing Side Letter and the Program Agreements (as such
term is defined in the Ditech Repurchase Agreement), the “Ditech Transaction
Documents”), dated as of November 18, 2016, by the Guarantor in favor of
Administrative Agent for the benefit of the Buyers.
WHEREAS, (i) the Buyer Parties, RMS and RMS REO are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of February 21, 2017
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “RMS Repurchase Agreement”) and (b) Amended and Restated Pricing
Side Letter, dated as of February 21, 2017 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “RMS Pricing Side Letter”)
and (ii) the Guarantor is party to that certain Amended and Restated Guaranty
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “RMS Guaranty” collectively with the RMS Repurchase Agreement, the
RMS Pricing Side Letter and the Program Agreements (as such term is defined in
the RMS Repurchase Agreement), the “RMS Transaction Documents”, and, together
with the Ditech Transaction Documents, the “Transaction Documents”), dated as of
February 21, 2017, by the Guarantor in favor of Administrative Agent for the
benefit of the Buyers. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Ditech Transaction Documents or the
RMS Transaction Documents, as the context requires.
WHEREAS, each of Guarantor, Ditech and RMS may be required to restate (the
“Restatement”) its financial statements for the fiscal quarters ended June 30,
2016 and September 30, 2016, its financial statements for the fiscal year ended
December 31, 2016, and its financial statements for the fiscal quarter ended
March 31, 2017 (collectively, the “Specified Financial











--------------------------------------------------------------------------------




Statements” and after giving effect to the Restatement, such Specified Financial
Statements as so restated, the “Restated Financial Statements”) as a result of
certain errors relating to how the Guarantor, Ditech and RMS performed their
calculations to determine the valuation allowance for its deferred tax asset;
WHEREAS, pursuant to (a) the Limited Waiver with respect to Amended and Restated
Master Repurchase Agreements, dated as of May 29, 2017 (the “First Initial
Waiver”), the Seller Parties, the Guarantor and the Buyer Parties agreed to
waive, during the period beginning on May 31, 2017 and ending on June 9, 2017,
certain provisions of the Transaction Documents, subject to the terms and
conditions set forth therein, and (b) the Limited Waiver with respect to Amended
and Restated Master Repurchase Agreements, dated as of June 9, 2017 (the “Second
Initial Waiver” and, together with the First Initial Waiver, the “Initial
Waivers”), the Seller Parties, the Guarantor and the Buyer Parties agreed to
waive, during the period beginning on June 9, 2017 and ending on July 7, 2017,
certain provisions of the Transaction Documents, subject to the terms and
conditions set forth therein, in each case, concerning matters involving or
relating to the Specified Periodic Financial Statements (as defined below);
WHEREAS, the Seller Parties, the Guarantor and the Buyer Parties have agreed to
extend such waiver period subject to the terms and conditions set forth herein;
WHEREAS, the Administrative Agent, acting at the direction of the Buyers, has
agreed to enter into this Limited Waiver on the terms set forth herein; and
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Limited Waivers.
(a)    The Buyer Parties acknowledge and agree that, from the period beginning
on the Effective Date (as defined below) and ending at 11:59 p.m. (EDT) on July
31, 2017 (the “Expiration Date”), and notwithstanding anything to the contrary
in the Transaction Documents and subject to Sections 3 and 4 hereof, (i) the
Restatement shall be permitted and there shall be no default, event of default,
amortization event, termination event or similar event or other condition
however styled or denominated, in any such case, under any Transaction Document,
whether past, present or future, solely as a result of or arising solely from
the Restatement (a “Default Event”) including, without limitation, any Default
Event triggered pursuant to Section 15(b) of the Ditech Repurchase Agreement or
Section 15(b) of the RMS Repurchase Agreement due to a default, event of
default, amortization event, termination event or similar event or condition
however styled or denominated, in any such case solely resulting or arising
solely from the Restatement, and (ii) there shall be no Default Event solely as
a result of or arising solely from (x) any breach of any representation or
warranty made prior to the Effective Date relating to the Specified Financial
Statements or any monthly financial statements delivered under any Program
Agreement during the period from and including January 1, 2016 to the Expiration
Date (the “Specified Monthly Financial Statements” and, together with the
Specified Financial Statements, the “Specified Periodic Financial Statements”)
(including, without limitation, as part of any certification, report or
statement


2

--------------------------------------------------------------------------------




made pursuant to or in connection with the delivery of the Specified Periodic
Financial Statements) or any such representation or warranty proving to be
untrue or incorrect relating to the Specified Periodic Financial Statements, or
(y) the failure to deliver notice of any Default Event relating to the Specified
Periodic Financial Statements or any action taken or any other failure to take
action while any such Default Event relating to the Specified Periodic Financial
Statements or the Restatement to the extent that such action or failure to take
action would have been permitted but for the existence of such Default Event,
and in each case of the foregoing clauses (i) and (ii), any such Default Event
is expressly waived by the Buyer Parties solely for the period on the Effective
Date through the Expiration Date.
(b)    Notwithstanding anything in the Transaction Documents to the contrary,
upon the occurrence of a Ditech Cease Funding Event (as such term is hereinafter
defined), Administrative Agent shall not be under any obligation to enter into
any Transaction under the Ditech Repurchase Agreement, including any otherwise
committed portion thereof, with Seller Parties, Guarantor or any Affiliate
thereof.
(c)    Notwithstanding anything in the Transaction Documents to the contrary,
upon the occurrence of an RMS Cease Funding Event (as such term is hereinafter
defined), Administrative Agent shall not be under any obligation to enter into
any Transaction under the RMS Repurchase Agreement, including any otherwise
committed portion thereof, with Seller Parties, Guarantor or any Affiliate
thereof.
(d)    Notwithstanding anything in the Transaction Documents to the contrary, in
the event RMS does not receive the waivers with substantially the same effect as
this Limited Waiver and relating to any event of default triggered as a result
of the Specified Periodic Financial Statements or the Restatement from the
counterparties with whom RMS has an additional warehouse or repurchase facility
in a combined amount at least equal to the Maximum Aggregate Purchase Price,
Administrative Agent shall not be under any obligation to enter into any
Transaction under the RMS Repurchase Agreement, including any otherwise
committed portion thereof, with Seller Parties, Guarantor or any Affiliate
thereof.
Section 2.    Conditions to Effectiveness of Limited Waiver. This Limited Waiver
shall become effective as of 11:59 p.m. (EDT) on July 7, 2017 (the “Effective
Date”) upon the Buyer Parties having received this Limited Waiver executed and
delivered by the parties hereto.
Section 3.    Excluded From Limited Waiver. Notwithstanding anything herein to
the contrary, the parties hereto acknowledge and agree that the Buyer Parties do
not waive any right or remedy with respect to, and this Limited Waiver shall
immediately be deemed null and void following the occurrence of, any of the
following:
(a)    any determination of fraud, willful misrepresentation or lack of good
faith committed by any Seller Party or Guarantor, or their respective
Affiliates, officers, directors, employees, agents or advisors, as determined by
Administrative Agent in its good faith discretion, in each case, in connection
with the Restatement, the Specified Periodic Financial Statements, Transaction
Documents or this Limited Waiver;


3

--------------------------------------------------------------------------------




(b)    any Event of Default unrelated to the Restatement or the Specified
Periodic Financial Statements; or
(c)    any third party declares a default, or accelerates or commences the
exercise of remedies under its lending agreement.
Section 4.    Representations and Warranties. As a material inducement to Buyer
Parties to grant this Limited Waiver, each Seller Party and Guarantor each
hereby confirm that, after giving effect to the Initial Waivers and this Limited
Waiver, as of the date hereof:
(a)     no other breach of the Transaction Documents has occurred and is
continuing,
(b)    all representations and warranties set forth in the Transaction Documents
are true and correct,
(c)     each of Seller Parties and Guarantor is in compliance with all other
terms, covenants and conditions set forth in the Transaction Documents, and
(d)    no third party lender has accelerated or commenced the exercise of
remedies under its lending agreement.
Section 5.    Covenants. As a material inducement to Buyer Parties to grant this
Limited Waiver, each Seller Party and Guarantor each hereby covenant that:
(a)    if Restated Financial Statements become available prior to the Expiration
Date, the Seller Parties shall promptly deliver such Restated Financial
Statements to the Administrative Agent;
(b)    Ditech and Guarantor shall immediately notify Administrative Agent if a
third party lender either (x) has rejected a written funding request by Ditech
and has expressly communicated to Ditech orally or in writing that it will not
fund such request with respect to a committed portion of a facility of Ditech or
(y) has expressly communicated to Ditech orally or in writing that it will not
fund any future funding requests of Ditech with respect to a committed portion
of a facility of Ditech (such (x) or (y), a “Ditech Cease Funding Event”);
(c)    RMS and Guarantor shall immediately notify Administrative Agent if a
third party lender either (x) has rejected a written funding request by RMS and
has expressly communicated to RMS orally or in writing that it will not fund
such request with respect to a committed portion of a facility of RMS or (y) has
expressly communicated to RMS orally or in writing that it will not fund any
future funding requests of RMS with respect to a committed portion of a facility
of RMS (such (x) or (y), a “RMS Cease Funding Event”); and
(d)     Seller Parties and Guarantor shall immediately notify Administrative
Agent if any waiver is issued or any agreement is entered into with an Agency
with respect to the Specified Periodic Financial Statements or the Restatement,
including, without limitation, any agreement to post additional collateral.


4

--------------------------------------------------------------------------------




Section 6.    Weekly Status Calls. The parties hereto acknowledge and agree to
have status calls with each other every Thursday until the Expiration Date, or
such other date as agreed to by the parties hereto in writing (including via
email).
Section 7.    Reservation of Rights. Notwithstanding this Limited Waiver, with
respect to which the Buyer Parties do not immediately exercise a remedy pursuant
to the Repurchase Agreement, the Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and such
failure of Buyer Parties to exercise a remedy pursuant to the Repurchase
Agreement shall not operate as a waiver of any of its respective rights, powers
or privileges under the Repurchase Agreement or any other Program Agreement,
including without limitation, any rights, powers or privileges relating to other
existing or future breaches of, or Defaults or Events of Default under, the
Repurchase Agreement or any other Program Agreement (whether the same or of a
similar nature as the breaches identified herein or otherwise).
Section 8.    Counterparts. This Limited Waiver may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Limited Waiver by facsimile
or any other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
Section 9.    Applicable Law. THIS LIMITED WAIVER, AND ALL MATTERS ARISING OUT
OF OR RELATING TO THIS LIMITED WAIVER, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
Section 10.    Administrative Agent. The Buyers hereby direct the Administrative
Agent to acknowledge and agree to this Limited Waiver.
Section 11.    Headings. The headings of this Limited Waiver are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Robert Darden    
Name: Robert Darden
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Committed Buyer
By: /s/ Elie Chau    
Name: Elie Chau
Title: Authorized Signatory
By: /s/ Michael Eaton    
Name: Michael Eaton
Title: Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact
By: /s/ Elie Chau    
Name: Elie Chau
Title: Authorized Signatory
By: /s/ Michael Eaton    
Name: Michael Eaton
Title: Authorized Signatory


DITECH FINANCIAL LLC, as a Seller Party
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: SVP & Treasurer
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller Party
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: Senior Vice President
RMS REO CS, LLC, as a Seller Party
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: Manager
WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: SVP & Treasurer




5